 



EXHIBIT 10.1
FIRST AMENDMENT TO OFFICE LEASE
     This First Amendment to Office Lease (the “First Amendment”), dated as of
October 14, 2005, is made by and between DOUGLAS EMMETT 1993, LLC, a Delaware
limited liability company (successor in interest to Douglas Emmett Joint
Venture, a California general partnership) (“Landlord”), with offices at 808
Wilshire Boulevard, Suite 200, Santa Monica, California 90401, and CytRx
CORPORATION, a Delaware corporation (“Tenant”), with offices at 11726 San
Vicente Boulevard, Suite 650, Los Angeles, California 90049.
WHEREAS,
     A. Landlord’s predecessor, pursuant to the provisions of that certain
written Office Lease, dated April 13, 2000 (the “Lease”), leased to The
Kriegsman Capital Group, LLC, a California limited liability company
(predecessor-in-interest to Tenant) “(Kriegsman”), and Kriegsman leased from
Landlord, space in the property located at 11726 San Vicente Boulevard, Los
Angeles, California 90049 (the “Building”), commonly known as Suite 650 (the
“Existing Premises”);
     B. Landlord’s predecessor, Kriegsman as assignor and CytRx Corporation, as
assignee subsequently entered into an Assignment, Assumption and Consent dated
July 31, 2003 whereby Tenant assumed Kriegsman’s interest in the Lease;
     C. Tenant wishes to expand its occupancy within the Building to include
additional office space adjacent to the Existing Premises, commonly known as
Suite 688 (the “Expansion Space”), as shown on Exhibit A-1, which expansion
Landlord has conditionally permitted, contingent upon Tenant’s acceptance of and
compliance with the provisions of this First Amendment;
     D. The Term of the Lease for the Existing Premises expired June 30, 2005,
which Term Landlord and Tenant wish to hereby extend retroactively so that it
will be co-terminus with the Expansion Term (as defined in Paragraph 2 below);
and
     E. Landlord and Tenant, for their mutual benefit, wish to revise certain
other covenants and provisions of the Lease.
NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:

1.   Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Lease shall hold the same meaning for the
purposes of this First Amendment.   2.   Extension of Term for Existing
Premises. The Term of the Lease for the Existing Premises is hereby extended
retroactively three (3) years (the “First Extended Term”), from and including
July 1, 2005, through and including midnight on June 30, 2008 (the “Expiration
Date”).   3.   Expansion Date and Expansion Term. The expansion contemplated
under this First Amendment and the term for the Expansion Space shall be
effective the next business day after the date Landlord substantially completes
the improvements contemplated under Exhibit B (the “Expansion Date”), through
and including midnight on June 30, 2008 (the “Expansion Term”). For the purposes
of establishing the Expansion Date, substantial completion shall be defined as
that point in the construction process when all of the work to be performed
under Exhibit B has been completed in such a manner that Tenant could, if it
took possession of the Expansion Space, enjoy beneficial occupancy thereof.
Tenant’s taking delivery of keys to the Expansion Space shall constitute
Tenant’s acknowledgment that Landlord has substantially completed the
improvements contemplated hereunder, and that the Expansion Space is in good
condition and order. The anticipated Expansion Date is November 1, 2005.
Landlord and Tenant shall promptly execute an amendment to the Lease (the
“Second Amendment”), confirming the finalized Expansion Date and Expansion Term
as soon as they are determined.

     Provided that Tenant does not delay Landlord’s completion of the
Improvements (as defined in Exhibit B), Tenant may enter the Expansion Space up
to one (1) calendar week prior to the Expansion Date, solely for the purpose of
installing Tenant’s furniture, fixtures and equipment, computer and telephone
cabling (the “FF&E Period”). Prior to Tenant’s early possession of the Premises
during the FF&E Period, Tenant shall submit a schedule to Landlord and
Contractor, for their approval, which schedule shall detail the timing and
purpose of Tenant’s entry during the FF&E Period. Said early possession during
the FF&E Period shall be subject to Tenant complying with all of the provisions
and covenants contained herein, except that Tenant shall not be obligated to pay
any increase in Fixed Monthly Rent or Additional Rent that Tenant is required to
pay hereunder attributable to the Expansion Space until the Expansion Date. If
Tenant’s early possession during the FF&E Period does so delay completion of the
Improvements, then the Expansion Date shall be deemed to be the date that the
Improvements would have been completed had no such delay occurred.

 



--------------------------------------------------------------------------------



 



     If for any reason (including Landlord’s inability to complete the Tenant
Improvements called for hereunder) Landlord is unable to deliver possession of
the Expansion Space to Tenant on the anticipated Expansion Date, this Lease
shall not be void or voidable, nor shall Landlord be liable to Tenant for any
damage resulting from Landlord’s inability to deliver such possession. However,
solely with respect to the Expansion Space, Tenant shall not be obligated to pay
any increase in the Fixed Monthly Rent or Additional Rent, as called for
hereunder with respect to the Expansion Space, until the Expansion Date (as
defined and confirmed in this paragraph). Except for such delay in the
commencement of Rent, Landlord’s failure to give possession of the Expansion
Space on the anticipated Expansion Date shall in no way affect Tenant’s
obligations hereunder.
     If possession of the Expansion Space is not tendered by Landlord within one
hundred twenty (120) days after the anticipated Expansion Date, then Tenant
shall have the right to terminate the provisions of this First Amendment with
respect to the Expansion Space only by giving written notice to Landlord within
ten (10) days after such failure. If such notice of termination is not given by
Tenant within said ten (10) day period, then the provisions of this First
Amendment shall continue in full force and effect.
     If such possession is not tendered within three hundred sixty (360) days
after the anticipated Expansion Date, then this First Amendment with respect to
the Expansion Space only, and the rights and obligations of Landlord and Tenant
hereunder, shall terminate automatically, without further documentation being
required.

4.   Expansion of Premises. As of the Expansion Date, the definition of the
Premises shall be revised to include both the Existing Premises and the
Expansion Space, and wherever in the Lease the word “Premises” is found, it
shall thereafter refer to the space consisting of both the Existing Premises and
the Expansion Space together, as if such space had been originally included as
the Premises in said Lease.

     As of the Expansion Date, the Usable Area of the Premises shall increase
from 2,756 square feet to 3,883 square feet and the Rentable Area of the
Premises shall increase from 3,313 square feet to 4,721 square feet.

5.   Revision in Fixed Monthly Rent.

a.  Existing Premises.
     Retroactively commencing on July 1, 2005, and continuing through June 30,
2006, the Fixed Monthly Rent payable by Tenant for the Existing Premises shall
be $9,607.70 per month.
     Commencing on July 1, 2006, and continuing through June 30, 2007, the Fixed
Monthly Rent payable by Tenant for the Existing Premises shall increase from
$9,607.70 per month to $9,895.93 per month;
     Commencing July 1, 2007, and continuing throughout the remainder of the
First Extended Term, the Fixed Monthly Rent payable by Tenant for the Existing
Premises shall increase from $9,895.93 per month to $10,192.81 per month.
b.  Expansion Space. Commencing on the Expansion Date, and continuing through
June 30, 2006, the Fixed Monthly Rent payable by Tenant for the Expansion Space
shall be $4,012.80 per month.
     Commencing on July 1, 2006, and continuing through June 30, 2007, the Fixed
Monthly Rent payable by Tenant for the Expansion Space shall increase from
$4,012.80 per month to $4,133.18 per month.
     Commencing on July 1, 2007, and continuing throughout the remainder of the
Expansion Term, the Fixed Monthly Rent payable by Tenant for the Expansion Space
shall increase from $4,133.18 per month to $4,257.18 per month.

6.   Revision to Tenant’s Share.

a.  Existing Premises.
     Retroactively as of July 1, 2005, Tenant’s Share, solely as it relates to
the Existing Premises, shall continue to be 3.69%.
b.  Expansion Space.
     Subject to Paragraph 21 below, as of the Expansion Date, Tenant’s Share,
solely as it relates to the Expansion Space, shall be 1.51%.

7.   Revision to Base Year.

a.  Existing Premises.
     Retroactively as of July 1, 2005, the Base Year for Tenant’s payment of
increases in Operating Expenses, solely as it relates to the Existing Premises,
shall be calendar year 2005.
b.  Expansion Space.
     As of the Expansion Date, the Base Year for Tenant’s payment of increases
in Operating Expenses, solely as it relates to the Expansion Space, shall be
calendar year 2005.

 



--------------------------------------------------------------------------------



 



8.   Security Deposit and Additional Security Deposit. Landlord acknowledges
that it currently holds the sum of $20,508.46 as a Security Deposit under the
Lease, which amount Landlord shall continue to hold throughout the Existing
Premises Term and Expansion Term, unless otherwise applied pursuant to the
provisions of the Lease.

8.1 Additional Security Deposit. Concurrently with Tenant’s execution and
delivery to Landlord of this First Amendment, Tenant shall tender the sum of
$100,000.00 (the “Additional Security Deposit”), which amount Landlord shall add
to the security deposit already held by Landlord, so that Landlord shall then
hold a total of $120, 508.46 as a security deposit on behalf of Tenant.
8.2 Option to Substitute a Letter of Credit in place of the Additional Security
Deposit. Landlord and Tenant agree that within the first thirty (30) days
following the full execution of this First Amendment Tenant shall have the
option, upon prior written notice to Landlord, to replace the Additional
Security Deposit with a “Letter of Credit” (as defined below in Paragraph 13)
and in the form attached hereto as Exhibit C for the sum of $100,000.00 and only
upon Landlord’s acknowledged receipt of the Letter of Credit, shall the
Additional Security Deposit be returned to Tenant, and the Guarantor released.
     If Tenant does not substitute the Additional Security Deposit with the
Letter of Credit according to Paragraphs 8 and 13, then Landlord shall hold a
total of $120,508.46 as a security deposit on behalf of Tenant. Further, as of
the expiration of the thirtieth (30th) calendar day following the full execution
of this First Amendment: (i) the Guaranty shall be deemed null and void; and
(ii) the original Guaranty shall be surrendered by Landlord and delivered to
Guarantor by personal delivery, or Certified Mail, Return Receipt Requested, and
Guarantor shall be deemed fully released from its obligations to guaranty
Tenant’s Lease obligations.

9.   Parking. As of the Expansion Date, Tenant is entitled to purchase fourteen
(14) parking permits, two (2) of which shall be for reserved parking spaces
pursuant to Article 21 of the Lease and at the prevailing monthly Building
parking rates in effect, which monthly rates may change from time to time, in
Landlord’s sole discretion.   10.   Acceptance of Premises. Tenant acknowledges
that (i) it has been in possession of the Existing Premises for over four
(4) years, and (ii) to the best of Tenant’s knowledge, as of the date hereof, it
has no claim against Landlord in connection with the Existing Premises or the
Lease. Tenant has made its own inspection of and inquiries regarding the
Existing Premises and Expansion Space. The Expansion Space is already improved
and except for the improvements pursuant to Exhibit B attached hereto and
incorporated herein Tenant accepts the Expansion Space in its as is condition.
Except for the Improvements to be undertaken by Landlord under Paragraph 10.1(a)
below, Tenant accepts the Existing Premises in its “as-is” condition. Tenant
further acknowledges that Landlord has made no currently effective
representation or warranty, express or implied regarding the condition,
suitability or usability of the Existing Premises, Expansion Space or the
Building for the purposes intended by Tenant.

  10.1.   Tenant Improvements.

a. Existing Premises.
          Landlord shall, at Landlord’s sole expense, complete the following
improvements to the Existing Premises:

  i)   Repaint the interior walls that were previously painted, using Building
standard materials and a maximum of two (2) coats of paint, in a single color
reasonably acceptable to Tenant; and     ii)   Replace the carpeting, base
molding and padding (only if the padding is deteriorated), using Building
standard materials in a single color for each that is reasonably acceptable to
Tenant (collectively, the “Existing Premises Improvements”).

Landlord’s contractor shall perform the Existing Premises Improvements,
concurrent with Tenant’s occupancy of the Existing Premises, which shall not
entitle Tenant to any set-off or rent abatement, and provided there is no act of
delay on Tenant’s part, Landlord agrees to use commercially reasonable efforts
to complete the Improvements within twelve (12) months of the full execution of
this First Amendment.
b. Expansion Space.
          Landlord agrees to cause its contractor to perform certain
improvements within the Expansion Space, subject to Exhibit B attached hereto
and incorporated herein.

 



--------------------------------------------------------------------------------



 



11.   Option to Extend Term.

11.1. Notice. Provided Tenant is not in material default after the expiration of
notice and the opportunity to cure on the date, or at any time during the
remainder of the First Extended Term after Tenant gives notice to Landlord of
Tenant’s intent to exercise its rights pursuant to this Paragraph 11, Tenant is
given the option to extend the First Extended Term and the Expansion Term for an
additional three (3) year period (the “Second Extended Term”), commencing the
next calendar day after the expiration of the First Extended Term (the
“Option”). The Option shall apply only to the entirety of the Premises, and
Tenant shall have no right to exercise the Option as to only a portion of the
Premises.
     Tenant’s exercise of this Option is contingent upon Tenant giving written
notice to Landlord (the “Option Notice”) of Tenant’s election to exercise its
rights pursuant to this Option by personal delivery, or Certified Mail, Return
Receipt Requested, no more than nine (9) and no less than six (6) months prior
to the Termination Date.
11.2. Rent Payable. The Rent payable by Tenant during the Second Extended Term
(“Option Rent”) shall be equal to the lesser of Fair Market Value of the
Premises as of the commencement date of the Second Extended Term, or one hundred
and twenty-five percent (125%) of the Fixed Monthly Rent payable by Tenant the
last calendar month preceding the expiration of the First Extended Term. The
term “Fair Market Value” shall be defined as the annual rent per rentable square
foot that Landlord has accepted in current transactions in the Building, or if
there are not a sufficient number of comparable current transactions in the
Building, then what a willing, comparable new, non-renewal, non-equity tenant
would pay, and what a willing comparable landlord in the West Los Angeles area
would accept at arms length, in either case giving appropriate consideration to
all economic benefits obtainable by Landlord, such as Fixed Monthly Rent
(including periodic adjustments), Additional Rent in the form of Operating
Expense reimbursements, and any and all other monetary or non-monetary
consideration that may be given in the market place to a non-renewal tenant, as
is chargeable for a similar use of comparable space in the Brentwood area.
     Said computation shall specifically be based on the Premises in its “as-is”
condition, without payment of any tenant improvement allowance or brokerage
commission to any broker. If Tenant elects to have a broker represent it during
negotiations for extension of the First Extended Term, and/or Tenant requests
the installation of any further improvements into the Premises, the cost of such
improvements to be made and/or commissions to be paid shall be amortized over
the Second Extended Term on a straight-line basis, with interest thereon at ten
percent (10%), by appropriately increasing the Fair Market Value previously
determined.
     Landlord and Tenant shall have thirty (30) days (the “Negotiation Period”)
after Landlord receives the Option Notice in which to agree on the Fair Market
Value. If Landlord and Tenant agree on the Fair Market Value during the
Negotiation Period, they shall immediately execute an amendment to the Lease
extending the Term and stating the Fair Market Value.
11.3. Appraisers to Set Fixed Rent. If Landlord and Tenant are unable to agree
on the Fair Market Value during the Negotiation Period, then:
     a) Landlord and Tenant, each at its own cost, shall select an independent
commercial real estate appraiser with at least ten (10) years full-time
commercial appraisal experience in the area in which the Premises are located,
and shall provide written notice to the other party of the identity and address
of the appraiser so appointed. Landlord and Tenant shall make such selection
within ten (10) days after the expiration of the Negotiation Period.
     b) Within thirty (30) days of having been appointed to do so (the
“Appraisal Period”), the two (2) appraisers so appointed shall meet and set the
Fair Market Value for the Second Extended Term. In setting the Fair Market
Value, the broker shall solely consider the use of the Premises for general
office purposes.
11.4. Failure by Appraisers to Set Fair Market Value. If the two (2) appointed
appraisers are unable to agree on the Fair Market Value within ten (10) days
after expiration of the Appraisal Period, they shall elect a third appraiser of
like or better qualifications, and who has not previously acted in any capacity
for either Landlord or Tenant. Landlord and Tenant shall each bear one half of
the costs of the third appraiser’s fee.
     Within thirty (30) days after the selection of the third appraiser (the
“Second Appraisal Period”) the Fair Market Value for the Second Extended Term
shall be set by a majority of the appraisers now appointed.
     If a majority of the appraisers are unable to set the Fair Market Value
within the Second Appraisal Period, the three (3) appraiser shall individually
render separate appraisals of the Fair Market Value, and their three
(3) appraisals shall be added together, then divided by three (3); resulting in
an average of the appraisals, which shall be the Fair Market Value during the
Second Extended Term.

 



--------------------------------------------------------------------------------



 



     However, if the low appraisal or high appraisal varies by more than ten
percent (10%) from the middle appraisal, then one (1) or both shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two
(2) appraisals shall be added together and their total divided by two (2), and
the resulting average shall be the Fair Market Value. If both the low and high
appraisal are disregarded, the middle appraisal shall be the Fair Market Value
for the Premises during the Second Extended Term. The appraisers shall
immediately notify Landlord and Tenant of the Fair Market Value so established,
and Landlord and Tenant shall immediately execute an amendment to the Lease,
extending the Term and revising the Fixed Monthly Rent payable pursuant to the
Fair Market Value so established.
     Landlord or Tenant’s failure to execute such amendment establishing the
Fair Market Value within fifteen (15) days after the other party’s request
therefor shall constitute a material default under the Lease and if Tenant is
the party failing to so execute, this Option shall become null and void and of
no further force or effect.
11.5. No Right of Reinstatement or Further Extension. Once Tenant has either
failed to exercise its rights to extend the term pursuant to this Paragraph 11
or failed to execute the amendment called for hereunder, it shall have no right
of reinstatement of its Option to Extend the Term, nor shall Tenant have any
right to a further or second extension of the Term beyond the period stated in
Section 11.1 hereinabove.

12.   Right of First Offer.

12.1. Right of First Offer. Landlord hereby grants to the originally named
Tenant herein a one-time right of first offer with respect to the first tenant
space contiguous to the Existing Premises and Expansion Space which becomes
available on the sixth (6th ) floor of the Building (the “First Offer Space”)
during the First Extended Term and Expansion Term. Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of the existing lease (including renewals) of
the First Offer Space and only after the First Offer Space is vacated and
becomes available for lease, and such right of first offer shall be subordinate
to all existing rights of expansion, rights of refusal or rights of first offer
(collectively, the “Superior Right Holders”) with respect to the First Offer
Space. Tenant’s right of first offer shall be on the terms and conditions set
forth in this Paragraph 12.
12.2. Procedure for Offer. So long as Tenant theretofore notified Landlord in
writing that Tenant desires to lease the First Offer Space, Landlord shall
notify Tenant (the “First Offer Notice”) when the First Offer Space becomes
available for lease to third parties, provided that no Superior Right Holder
wishes to lease the First Offer Space. The First Offer Notice shall specify the
terms and conditions upon which Landlord is willing to lease the First Offer
Space to Tenant.
12.3. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the First Offer Space, then within ten (10) business
days of delivery of the First Offer Notice to Tenant, Tenant shall deliver
notice to Landlord of Tenant’s intention to exercise its right of first offer
with respect to the First Offer Space. If Tenant does not so notify Landlord
within such ten (10) business day period, then Landlord shall be free to lease
the First Offer Space to anyone to whom Landlord desires on terms not materially
different than the terms contained in the Offer Notice. Notwithstanding anything
to the contrary contained herein, Tenant must elect to exercise its right of
first offer, if at all, with respect to all of the First Offer Space, and Tenant
may not elect to lease only a portion thereof.
12.4 Amendment to Lease. If Tenant timely exercises Tenant’s right to lease the
First Offer Space as set forth herein, Landlord and Tenant shall within thirty
(30) days thereafter execute an amendment to the Lease for such First Offer
Space in the First Offer Notice and this Paragraph 12.
12.5 Termination of Right of First Offer. The rights contained in this
Paragraph 12 shall be personal to the originally named Tenant herein, and may
only be exercised by Tenant (or an Affiliate) if Tenant occupies the entire
Premises. Except as set forth in Paragraph 12.6 below, the right of first offer
granted herein shall terminate as to the First Offer Space upon the failure by
Tenant to exercise its right of first offer with respect to the First Offer
Space. Tenant shall not have the right to lease the First Offer Space, as
provided in this Paragraph 12, if, as of the date of the attempted exercise of
any right of first offer by Tenant, or as of the scheduled date of delivery of
the First Offer Space to Tenant, Tenant is in default under this Lease or Tenant
has previously been in default under the Lease more than once.

13.   Letter of Credit and Release of Guarantor.

13.1. If Tenant elects to substitute the Additional Security Deposit with a
letter of credit prior to the Substitution Date in accordance with Paragraph 8
above, then prior to the Substitution Date, Tenant shall deliver to Landlord, as
collateral for the full and faithful performance by Tenant of all of its
obligations under the Lease, an irrevocable and unconditional negotiable letter
of credit (the “Letter of Credit”),

 



--------------------------------------------------------------------------------



 



substantially in the form attached as Exhibit C hereto and made a part hereof,
and containing the terms required herein, payable in the County of Los Angeles,
California, running in favor of Landlord, issued by a solvent bank reasonably
approved by Landlord under the supervision of the Superintendent of Banks of the
State of California, or a National Banking Association, in the amount of
$100,000.00 (“LC Amount”). The Letter of Credit shall be:
     i) at sight and irrevocable;
     ii) maintained in effect for the entire period from the date of execution
of this First Amendment through the date (“Lease Expiration Date”) which is
sixty (60) days following the expiration of the First Extended Term of the
Lease, provide that the expiration date thereof shall be no earlier than the
Lease Expiration Date or provide for automatic renewal thereof at least through
the Lease Expiration Date, unless the issuing bank provides at least sixty (60)
days’ prior written notice to Landlord of such non-renewal by certified mail,
return receipt requested at the address set forth on the form of Letter of
Credit attached as Exhibit B, and Tenant shall deliver a new Letter of Credit to
Landlord at least thirty (30) days prior to the expiration of the Letter of
Credit without any action whatsoever on the part of Landlord;
     iii) subject to the Uniform Customs and Practices for Documentary Credits
(1993-Rev) International Chamber of Commerce Publication #500; and
     iv) fully assignable by Landlord in connection with any number of transfers
of Landlord’s interest in this Lease (with Tenant bearing any fees, costs or
expenses in connection with any such transfer), and permit partial draws.
     In addition to the foregoing, the form and terms of the Letter of Credit
(and the bank issuing the same) shall be acceptable to Landlord, in Landlord’s
reasonable discretion, and shall provide, among other things, in effect that:
          A) Landlord, or its then managing agent, shall have the right to draw
down an amount up to the face amount of the Letter of Credit upon the
presentation to the issuing bank of Landlord’s (or Landlord’s then managing
agent’s) written certified statement that Tenant is in default under the Lease
beyond any applicable cure period, and Landlord is entitled to make such draw
under the Lease as amended, it being understood that if Landlord or its managing
agent be a corporation, partnership or other entity, then such statement shall
be signed by an officer (if a corporation), a general partner (if a
partnership), or any authorized party (if another entity);
          B) the Letter of Credit will be honored by the issuing bank without
inquiry as to the accuracy thereof and regardless of whether the Tenant disputes
the content of such statement; and
          C) in the event of a transfer of Landlord’s interest in the Building,
Landlord shall transfer the Letter of Credit, in whole or in part (or cause a
substitute letter of credit to be delivered, as applicable) to the transferee
and thereupon the Landlord shall, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of the
whole or any portion of said Letter of Credit to a new landlord.
13.2. If, as a result of any application or use by Landlord of all or any part
of the Letter of Credit, (or any “Cash Collateral” as that term is defined
below), the total amount of the Letter of Credit and Cash Collateral shall be
less than the LC Amount, Tenant shall, within twenty (20) days thereafter,
provide Landlord with either (i) cash to be held by Landlord as cash collateral,
and Tenant hereby grants Landlord a security interest in such cash collateral
(the “Cash Collateral”), to be held and applied by Landlord as collateral in the
same manner as if Landlord held such amount as part of the Letter of Credit
(subject to the terms of this Paragraph 13), or (ii) additional letter(s) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total amount of the LC Amount) and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Paragraph 13,
and if Tenant fails to comply with the foregoing, the same shall constitute an
uncurable default by Tenant hereunder.
13.3. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit, or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Lease
Expiration Date, Landlord will accept Cash Collateral, a renewal letter of
credit or substitute letter of credit (such renewal or substitute letter of
credit or Cash Collateral to be in effect and delivered to Landlord, as
applicable, not later than thirty (30) days prior to the expiration of the
Letter of Credit), which shall be irrevocable and automatically renewable as
above provided through the Lease Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its reasonable discretion. However, if Cash Collateral is not timely
delivered or the Letter of Credit

 



--------------------------------------------------------------------------------



 



is not timely renewed or a substitute letter of credit is not timely received,
or if Tenant fails to maintain the Letter of Credit and/or the Cash Collateral
in the amount and in accordance with the terms set forth in this Paragraph 13,
such failure shall constitute a default and Landlord shall have the right to
present the Letter of Credit to the issuing bank in accordance with the terms of
this Paragraph 13, and the entire sum evidenced thereby shall be paid to and
held by Landlord as Cash Collateral to be held as collateral for performance of
all of Tenant’s obligations under this Lease and for all losses and damages
Landlord may suffer as a result of any default by Tenant under this Lease
pending Tenant’s delivery to Landlord of the required replacement letter of
credit in the LC Amount and otherwise complying with all of the provisions of
this Paragraph 13. Upon delivery of such replacement letter of credit, any Cash
Collateral held by Landlord shall be promptly returned to Tenant. Landlord shall
have the right to hold Cash Collateral in a deposit account in the name of
Landlord and commingle the Cash Collateral with its general assets and Tenant
hereby grants Landlord a security interest in the Cash Collateral. Tenant shall
not be entitled to any interest earned on the Cash Collateral.
13.4. If there shall occur a default under the Lease beyond any applicable grace
period, Landlord may, but without obligation to do so, draw upon the Letter of
Credit and/or utilize the Cash Collateral, in part or in whole, to the extent
necessary to cure any default of Tenant and/or to compensate Landlord for any
and all damages of any kind or nature sustained or which may be sustained by
Landlord resulting from Tenant’s default. Tenant agrees not to interfere in any
way with payment to Landlord of the proceeds of the Letter of Credit, either
prior to or following a “draw” by Landlord of any portion of the Letter of
Credit, regardless of whether any dispute exists between Tenant and Landlord as
to Landlord’s right to draw from the Letter of Credit. No condition or term of
this Lease shall be deemed to render the Letter of Credit conditional to justify
the issuer of the Letter of Credit in failing to honor a drawing upon such
Letter of Credit in a timely manner.
13.5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor or Cash
Collateral be:
     i) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7;
     ii) subject to the terms of such Section 1950.7; or
     iii) intended to serve as a “security deposit” within the meaning of such
Section 1950.7.
The parties hereto:
          A) recite that the Letter of Credit and/or Cash Collateral, as the
case may be, is not intended to serve as a security deposit and such
Section 1950.7 and any and all other laws, rules and regulations applicable to
security deposits in the commercial context (“Security Deposit Laws”) shall have
no applicability or relevancy thereto; and
          B) waive any and all rights, duties and obligations either party may
now or, in the future, will have relating to or arising from the Security
Deposit Laws.
13.6. Upon Landlord’s receipt of the Letter of Credit and the full execution of
this First Amendment to Landlord, the Guaranty shall be deemed null and void,
the original Guaranty shall be surrendered by Landlord and delivered to
Guarantor by personal delivery, or Certified Mail, Return Receipt Requested, and
Guarantor shall be deemed fully released from its obligations to guaranty
Tenant’s Lease obligations; it being understood that the Letter of Credit is
intended to replace the Guaranty.
13.7. In as much as Tenant has the option in Paragraph 8.2 above to substitute
the Additional Security Deposit with a Letter of Credit prior to the
Substitution Date, if Tenant does not substitute the Additional Security Deposit
with the Letter of Credit according to Paragraph 8, then Landlord shall hold a
total of $120,508.46 as a security deposit on behalf of Tenant. Further, as of
the expiration of the thirtieth (30th) calendar day following the full execution
of this First Amendment: (i) the Guaranty shall be deemed null and void; and
(ii) the original Guaranty shall be surrendered by Landlord and delivered to
Guarantor by personal delivery, or Certified Mail, Return Receipt Requested and
the Guarantor shall be deemed fully released from its obligations to guaranty
Tenant’s Lease obligations.

14.   Warranty of Authority. If Landlord or Tenant signs as a corporation or
limited liability company or a partnership, each of the persons executing this
First Amendment on behalf of Landlord or Tenant hereby covenants and warrants
that the applicable entity executing herein below is a duly authorized and
existing entity that is qualified to do business in California; that the
person(s) signing on behalf of either Landlord or Tenant have full right and
authority to enter into this First Amendment; and that each and every person
signing on behalf of either Landlord or Tenant are authorized in writing to do
so.

 



--------------------------------------------------------------------------------



 



     If either signatory hereto is a corporation, the person(s) executing on
behalf of said entity shall affix the appropriate corporate seal to each area in
the document where request therefor is noted, and the other party shall be
entitled to conclusively presume that by doing so the entity for which said
corporate seal has been affixed is attesting to and ratifying this First
Amendment.

15.   Broker Representation. Landlord and Tenant represent to one another that
it has dealt with no broker in connection with this First Amendment other than
Douglas, Emmett and Company. Landlord and Tenant shall hold one another harmless
from and against any and all liability, loss, damage, expense, claim, action,
demand, suit or obligation arising out of or relating to a breach by the
indemnifying party of such representation. Landlord agrees to pay all
commissions due to the broker listed above created by Tenant’s execution of this
First Amendment.   16.   Confidentiality. Landlord and Tenant agree that the
covenants and provisions of this First Amendment shall not be divulged to anyone
not directly involved in the management, administration, ownership, lending
against, or subleasing of the Premises, other than Tenant’s or Landlord’s
counsel-of-record or leasing or sub-leasing broker of record, and except to the
extent such disclosure is mandated and required by federal or state law.   17.  
Disclosure. Landlord and Tenant acknowledge that principals of Landlord have a
financial interest in Douglas Emmett Realty Advisors, Douglas Emmett and
Company, and P.L.E. Builders.   18.   Governing Law. The provisions of this
First Amendment shall be governed by the laws of the State of California.   19.
  Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto. Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.   20.   Submission of Document. No expanded
contractual or other rights shall exist between Landlord and Tenant with respect
to the Premises, as contemplated under this First Amendment, until both Landlord
and Tenant have executed and delivered this First Amendment, whether or not any
additional rental or security deposits have been received by Landlord, and
notwithstanding that Landlord has delivered to Tenant an unexecuted copy of this
First Amendment.]

The submission of this First Amendment to Tenant shall be for examination
purposes only, and does not and shall not constitute a reservation of or an
option for the Tenant to lease the Premises, or otherwise create any interest by
Tenant in the Premises or any other portion of the Building other than the
original Premises currently occupied by Tenant. Execution of this First
Amendment by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this First Amendment to Tenant.
[INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document,
effective the later of the date(s) written below.

              LANDLORD:
DOUGLAS EMMETT 1993, LLC
a Delaware limited liability company   TENANT:
CytRx CORPORATION,
a Delaware corporation
 
           
By:
  DOUGLAS, EMMETT AND COMPANY,
a California corporation,
its agent        
 
           
By:
      By:    
 
           
 
  Michael J. Means, Senior Vice President        
 
      Name:    
 
           
 
           
 
      Its:    
 
           
 
           
 
           
 
      By:    
 
           
 
           
 
      Name:    
 
           
 
           
 
      Its:    
 
           
 
           
Dated:
      Dated:    
 
           
 
           
 
                    RECEIVED AND ACKNOWLEDGED:
 
                    GUARANTOR:
 
           
 
           
 
           
 
                     
 
      Name:   Steven A. Kreigsman, an individual

